Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 7, 8,12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2018/0206170) (“Nagaraja”) in view of Sadiq et al. (US 2018/0205585) (“Sadiq”).
For claims 7, 12, and 19; Nagaraja discloses:  a transmitter that transmits a beam recovery request signal (paragraph 93:  UE to use to select (e.g., to use for sending beam recovery messages) one or more of the other alternative beams); and a processor that controls the transmission of the beam recovery request signal based on a received power that is measured (paragraph 93:  The UE may use a signal-to-noise ratio (SNR), a reference signal received quality (RSRQ), and/or a reference signal received power (RSRP) of the alternative beam(s) when comparing the one or more alternative beams to the threshold) using: a channel state information reference signal (CSI-RS) resource or a synchronization signal (SS) block (paragraph 103:  beams configured as reference beams and/or reference signals may convey one or a combination of new radio synchronization signals (NR-SS), channel state information reference signals (CSI-RS), and other types of reference signals) a receiver that receives the beam recovery request (paragraph 93:  the UE to select another beam in another direction for sending a beam recovery message using an SR message to the BS).
Nagaraja does not expressly disclose, but Sadiq from similar fields of endeavor teaches:  wherein the CSI-RS resource and the SS block are quasi co-located (QCL) with a demodulation reference signal of a downlink control channel (paragraph 61:  QCL relationship between SS blocks and CSI-RS, where the CSI-RS may be used for various beam management procedures… a QCL relationship may exist between an SS (an SS block) and an RS such as: DMRSs associated with PDCCH).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as 
For claim 8; Nagaraja discloses:  transmission of the beam recovery request signal based on a received power that is measured using a CSI-RS resource or a SS block that is associated with a candidate beam (paragraph 82:  a UE may configure a set of alternative beams based on measurements (e.g., reference signal received power (RSRP), reference signal received quality (RSRQ), or signal-to-noise ratio (SNR)) of beams made by the UE. That is, a UE may determine a set of alternative beams to use to send one or more beam recovery messages based on measuring parameters of the radio frequency environment instead of or in addition to obtaining an indication of alternative beams from a serving NB).

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Sadiq as applied to claim 7 above, and further in view of Xi et al. (US 2019/0222279) (“Xi”).
For claims 9 and 13; Nagaraja discloses the subject matter in claim 7 as described above in the office action.
Nagaraja does not expressly disclose, but Xi from similar fields of endeavor teaches:  received power is a Layer 1 Reference Signal Received Power (L1-RSRP) (paragraph 292).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Xi in the beam switching system as described by Nagaraja.  The motivation is to improve channel monitoring.

s 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Sadiq as applied to claim 7 above, and further in view of Novlan et al. (US 2018/0092139) (“Novlan”).
For claims 10 and 14; Nagaraja discloses the subject matter in claim 7 as described above in the office action.
Nagaraja does not expressly disclose, but Novlan from similar fields of endeavor teaches:  the beam recovery request signal is a Physical Random Access Channel (PRACH) preamble (paragraph 54).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Novlan in the beam switching system as described by Nagaraja.  The motivation is to improve signaling overhead.

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Sadiq as applied to claim 7 above, and further in view of Hugl et al. (US 2019/0191434) (“Hugl”) in view of Nagaraja et al. (US 2018/0234960) (“Nagarja2”).
For claims 11 and 16; Nagaraja discloses the subject matter in claim 7 as described above in the office action.
Nagaraja does not expressly disclose, but Hugl from similar fields of endeavor teaches:  decodes, in a predetermined search space, a downlink control channel for a signaling from the network (paragraph 11:  re-define the search space in which the UE looks to blind-decode the signaling it expects to receive from the network).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement 
Nagaraja does not expressly disclose, but Nagarja2 from similar fields of endeavor teaches:  a response signal to the beam recovery request signal (paragraph 10:  receiving a message from the base station in response to the transmitted beam recovery message).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the request/response method as described by Nagarja2 in the beam switching system as described by Nagaraja.  The motivation is to use standard request/response signaling.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Sadiq in view of Xi as applied to claim 9 above, and further in view of Novlan.
For claim 15; Nagaraja discloses the subject matter in claim 9 as described above in the office action.
Nagaraja does not expressly disclose, but Novlan from similar fields of endeavor teaches:  the beam recovery request signal is a Physical Random Access Channel (PRACH) preamble (paragraph 54).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Novlan in the beam switching system as described by Nagaraja.  The motivation is to improve signaling overhead.

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Sadiq in view of Xi as applied to claim 9 above, and further in view of Hugl in view of Nagaraja2.
For claim 17; Nagaraja discloses the subject matter in claim 9 as described above in the office action.
Nagaraja does not expressly disclose, but Hugl from similar fields of endeavor teaches:  decodes, in a predetermined search space, a downlink control channel for a signaling from the network (paragraph 11:  re-define the search space in which the UE looks to blind-decode the signaling it expects to receive from the network).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Hugl in the beam switching system as described by Nagaraja.  The motivation is to improve signaling overhead.
Nagaraja does not expressly disclose, but Nagarja2 from similar fields of endeavor teaches:  a response signal to the beam recovery request signal (paragraph 10:  receiving a message from the base station in response to the transmitted beam recovery message).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the request/response method as described by Nagarja2 in the beam switching system as described by Nagaraja.  The motivation is to use standard request/response signaling.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Sadiq in view of Novlan as applied to claim 10 above, and further in view of Hugl in view of Nagaraja2.

Nagaraja does not expressly disclose, but Hugl from similar fields of endeavor teaches:  decodes, in a predetermined search space, a downlink control channel for a signaling from the network (paragraph 11:  re-define the search space in which the UE looks to blind-decode the signaling it expects to receive from the network).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Hugl in the beam switching system as described by Nagaraja.  The motivation is to improve signaling overhead.
Nagaraja does not expressly disclose, but Nagarja2 from similar fields of endeavor teaches:  a response signal to the beam recovery request signal (paragraph 10:  receiving a message from the base station in response to the transmitted beam recovery message).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the request/response method as described by Nagarja2 in the beam switching system as described by Nagaraja.  The motivation is to use standard request/response signaling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 2019/0327710); Liu discloses co-location of signaling resources.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN D BLANTON/Primary Examiner, Art Unit 2466